       CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

ELEANOR and ROCCO CIOFOLETTI, and
LARRY STOSPAL on behalf of themselves
and all others similarly situated,

                            Plaintiffs,

       v.                                          Civil Action No.: 18-cv-03025-JNE-ECW
SECURIAN FINANCIAL GROUP, INC.,
MINNESOTA LIFE INSURANCE
COMPANY, SECURIAN LIFE INSURANCE
COMPANY, SHURWEST LLC and
MINNESOTA MUTUAL COMPANIES, INC.,

                            Defendants.


            DEFENDANT SHURWEST, LLC’S MEMORANDUM OF LAW
                   IN SUPPORT OF MOTION TO COMPEL

       Defendant Shurwest, LLC (“Shurwest”) files this memorandum of law in support

of its motion to compel pursuant to Federal Rules of Civil Procedure 33(b), 37(a)(3)(B)(iii),

and 37(a)(5)(A) and respectfully states:

                                          Introduction

       The Court should order Plaintiffs to verify their interrogatory responses. As shown

below, the factual answers Plaintiffs provided are flatly contradicted by their own

subsequent deposition testimony, which is fatal to their credibility as witnesses. Further,

Plaintiffs testified in their interrogatory responses that they lack personal knowledge of

basic facts necessary to prove their claims, which renders them improper class

representatives and incompetent witnesses. Shurwest needs Plaintiffs’ verification pages



Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                       Page 1
          CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 2 of 11




to establish their lack of credibility, inability to represent any class, and lack of competency

to testify as witnesses.

                                           Legal Standard

          As the Court is well aware, Rule 33(b)(3) requires interrogatory answers to be

answered under oath, and Rule 33(b)(5) requires that answers must be signed by the person

making them. Rule 37(a)(3)(B)(iii) permits a motion to compel production of compliant

interrogatory answers, and Rule 37(a)(5)(A) provides for an award of fees if such a motion

is granted.

                                        Factual Background

          In its Rule 12 briefing,1 Shurwest explained to the Court that it had nothing to do

with FIP or Plaintiffs’ alleged losses resulting from FIP. Deposition testimony has now so

proved. Rocco Cioffoletti2 testified3 that he never bought any FIP product,4 and he had no

idea why Shurwest is a party to this lawsuit:

          Q: Do you think Shurwest owes you any money?
          A: I did not know who Shurwest even was, so I can’t comment on their
          involvement.
          Q: When did you first learn about Shurwest?
          A: When I saw that they were one of the defendants along with Securian
          and Minnesota Life.
          Q: First time that you heard the name Shurwest was in a paper that you got
          from your lawyer?
          A: That’s correct.



1
    Doc. 136.
2
    Plaintiffs’ counsel misspelled the Cioffolettis’ last name as “Ciofoletti” in the Complaint.
3
    A true and correct copy of the transcript of Mr. Cioffoletti’s deposition is attached as Exhibit A.
4
    Exhibit A at 32:14-16.

Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                                 Page 2
          CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 3 of 11




          Q: Do you think Shurwest did anything wrong?
          A: I couldn’t comment on that. I don’t know what their business was.5

Mrs. Cioffoletti testified6 that she had never had an investment with FIP either, and she

only learned about FIP “through the news.”7 Like her husband, Mrs. Cioffoletti had no

idea why Shurwest is in this case:

          Q:   Ms. Cioffoletti, when was the first time you heard of Shurwest?
          A:   I actually never heard of Shurwest.
          Q:   As you sit here today, you’ve never heard of Shurwest?
          A:   No.
          Q:   You don’t know what Shurwest is?
          A:   No.8

          Q: Is it fair to say then that you’ve never talked to anybody that works for
          Shurwest?
          A: I have not.
          Q: And Shurwest never communicated with you --
          A: No.9

          Q: Shurwest never recommended that you invest with FIP, did it?
          A: No.10

          Q: Do you think Shurwest owes you any money?
          A: I don’t know who Shurwest is.11



5
    Id. at 32:17 – 33:3.
6
    A true and correct copy of the transcript of Mrs. Cioffoletti’s deposition is attached as Exhibit B.
7
    Exhibit B at 31:12-16; see also id. at 57:21-24:
          Q: Did I understand you correctly when you were talking to Ms. Huang to testify
          that you did not purchase any FIP product?
          A: I did not.
8
    Id. at 55:13-20.
9
    Id. at 56:5-9.
10
     Id. at 56:12-14.
11
     Id. at 58:6-7.

Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                                  Page 3
          CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 4 of 11




Importantly, the Cioffolettis are putative lead plaintiffs of a class of people who allegedly

suffered losses at the hands of FIP, but neither one of them ever bought an FIP product,

and neither can articulate any facts that would support any claim against Shurwest.

          Mr. Stospal testified12 that unlike the Cioffolettis he did actually buy an FIP product,

but he could provide no factual support for any claim against Shurwest arising from that

purchase:

          Q:   Who at Shurwest have you talked to?
          A:   No one.
          Q:   You’ve never talked to anybody at Shurwest?
          A:   Nope.
          Q:   Do you have a contract with Shurwest?
          A:   No, I don’t.
          Q:   Have you ever seen a piece of paper that had Shurwest’s name on it?
          A:   No.
          Q:   You didn’t buy your FIP product from Shurwest, did you?
          A:   That -- no.13

When asked specifically about the lone claim remaining against Shurwest, Mr. Stospal

struggled to speak in complete sentences:

          Q: Do you think that Shurwest assisted Minnesota Life in Minnesota Life’s
          alleged breach of their fiduciary duty to you?
          A. Yes.
          Q: How?
          A: Well, there’s a reason why you’re here today. This would -- all -- this --
          this would have been all positioned all through the -- the agents that Shur- --
          Shurwest potentially marketed it to. I mean that’s my understanding. I mean,
          like, it’s -- it’s funny how you can Google FIP and notice that the creator of




12
     A true and correct copy of the transcript of Mr. Stospal’s deposition is attached as Exhibit C.
13
     Exhibit C at 121:3-14.

Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                                Page 4
           CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 5 of 11




           FIP was an ex-con, and I mean how -- how can someone recommend -- even
           recommend a policy that has an ex-con’s name tied to it?14
That answer is not only nonsensical; given Mr. Stospal’s admission that Shurwest never

recommended FIP,15 it is also completely nonresponsive.

                                    Argument and Authorities

           With this motion, Shurwest asks the Court to compel Plaintiffs to verify their

interrogatory responses as required by the rules.16 Undoubtedly, the Court is wondering

why such a straightforward ministerial issue should require judicial attention. There are

two reasons: (1) the factual answers Plaintiffs provided are demonstrably false, and (2)

their attested lack of personal knowledge as to the interrogatories they did not answer

forecloses their ability to serve as class representative or, for that matter, to competently

testify at trial in support of their claims.

           1.     Plaintiffs’ factual answers are demonstrably false.

           Shurwest’s second interrogatory sought a description of the “due diligence

performed by Plaintiffs prior to purchasing FIP products.”17                 Plaintiffs collectively

responded with this answer:

           Plaintiffs object to this request on the grounds that it contains unidentified
           terms, subject to this objection Plaintiffs state that they looked up
           information on the internet and consulted with their Shurwest/Securian
           agent.18


14
     Id. at 126:22 – 127:12.
15
     Id. at 130:16-22.
16
     A true and correct copy of Plaintiffs’ unverified responses is attached as Exhibit D.
17
     Exhibit D at p. 3.
18
     Id.

Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                               Page 5
           CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 6 of 11




As to Mr. and Mrs. Cioffoletti, both of whom disclaimed under oath any purchase of FIP

products, this answer is obviously false. Problematically, it is also false as to Mr. Stospal,

who testified in his deposition as follows:

           Q: Did you look up information on the Internet prior to purchasing FIP
           products?
           A: No.
           Q: So any sworn statement to the contrary would be false?
           A: No, I didn’t look it up on the Internet.19

Relatedly, Plaintiffs collectively responded to Shurwest’s third interrogatory by averring

that “they decided to purchase FIP products based upon information provided by their

Advisor.”20 That answer may be true for Mr. Stospal, but it cannot be true for the

Cioffolettis, given that neither one of them ever made a decision to purchase any FIP

product.

           Those aren’t the only untrue answers Plaintiffs have submitted. Shurwest’s first

interrogatory sought a description of “all communications between any Plaintiff and

Shurwest.”21 Plaintiffs again responded collectively:

           Plaintiffs invoke and rely upon Fed. R. Civ. P. 33(d) and direct Defendant to
           the documents provided in Response to Request for Production No. ___ as
           such responses constitute “records from which the answer to this
           Interrogatory may be ascertained.”22

Yes, the blank is actually in the responses served on Shurwest, but that’s not the point. The

point is that the answer is false: no such communications can be produced because none


19
     Exhibit C at 124:5-10.
20
     Exhibit D at p. 3.
21
     Id. at p. 2.
22
     Id.

Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                         Page 6
           CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 7 of 11




exist. Mr. Cioffoletti testified that he “did not know who Shurwest even was”23; Mrs.

Cioffoletti testified that she had “actually never heard of Shurwest”24; and Mr. Stospal

testified that he had never talked to anybody at Shurwest or even seen a piece of paper with

the word Shurwest on it.25

           Obviously, the factual answers Plaintiffs provided are wholly inconsistent with their

deposition testimony, and that inconsistency is fair game at trial under Federal Rule of

Evidence 613. The Court should order production of verification pages so that Shurwest

can use them for impeachment at trial.

           2.     Plaintiffs’ attested lack of personal knowledge is case dispositive.

           Shurwest’s Interrogatories 4-17 requested that Plaintiffs provide basic factual

information relating to the allegations in their complaint.26             In response to each

Interrogatory, Plaintiffs collectively responded: “Plaintiffs have no personal knowledge of

the facts and circumstances that would be / could be responsive . . . .”27 That lack of

personal knowledge renders them unable to serve as class representatives and incompetent

to testify as witnesses.

           As to capacity to serve as class representatives, lead plaintiffs must possess

knowledge sufficient to ably assist their counsel in prosecuting the action in order for their




23
     Exhibit A at 32:17 – 33:3.
24
     Exhibit B at 55:13-20.
25
     Exhibit C at 121:3-14.
26
     Exhibit D at pp. 3-9.
27
     Id.

Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                           Page 7
          CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 8 of 11




representation of the class to be adequate. See Figas v. Wells Fargo & Co., No. 08-4546

(PAM/FLN), 2010 WL 2943155, at *6 (D. Minn. Apr. 6, 2010); see also Bodner v. Oreck

Direct, LLC, No. C 06-4756 MHP, 2007 WL 1223777, at *2 (N.D. Cal. Apr. 25, 2007)

(typicality and adequacy requirements of Rule 23(a) not met “[i]n light of plaintiff’s

undeniable and overwhelming ignorance regarding the nature of th[e] action, the facts

alleged, and the theories of relief against defendant”). Plaintiffs have disclaimed the

personal knowledge necessary to serve as representatives of a class seeking to recover from

Shurwest. They disclaimed any personal knowledge that Shurwest marketed, promoted,

or sold FIP.28 They disclaimed personal knowledge of the services the complaint alleges

that Shurwest provided.29 They disclaimed personal knowledge of the identities of the

Shurwest employees their complaint alleges “sold FIP products.”30 They disclaimed

personal knowledge of their complaint’s allegation that Shurwest “vetted FIP products.”31

And they disclaimed personal knowledge about how the Securian Defendants breached any

fiduciary duties, or how Shurwest assisted the Securian Defendants in those breaches

(which, the Court will recall, is the only triable issue left as to Shurwest).32 With that

wholesale lack of knowledge, they cannot serve as designated representatives of any class.

The Court should order production of verification pages so that Shurwest may use them in




28
     Exhibit D at pp. 4-5 (Interrogatory No. 7).
29
     Id. at p. 5 (Interrogatory No. 8).
30
     Id. at pp. 5-6 (Interrogatory No. 9).
31
     Id. at pp. 7-8 (Interrogatory No. 13).
32
     Id. at pp. 8-9 (Interrogatories Nos. 15-16).

Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                     Page 8
       CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 9 of 11




opposition to any motion for class certification.

       As to competency to testify, Federal Rule of Evidence 602 unambiguously provides

that a “witness may testify to a matter only if . . . the witness has personal knowledge of

the matter.” Fed. R. Evid. 602. As set forth in the preceding paragraph, Plaintiffs have

denied having any personal knowledge of facts crucial to proving their claims. The Court

should order production of verification pages so that Shurwest may use them in support of

a motion to disqualify testimony, motion in limine, or other similar motion.

                                            Prayer

       Shurwest respectfully requests that the Court order Plaintiffs to provide verification

pages to their interrogatory responses as required by Rule 33(b)(3) and 33(b)(5). Shurwest

also requests that the Court order Plaintiffs or their counsel to pay the fees incurred in

connection with this motion pursuant to Rule 37(a)(5)(A). Shurwest requests all other

relief to which the Court finds it to be justly entitled.




Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                       Page 9
     CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 10 of 11




                                  /s/ Jason M. Hopkins
                                   Brooke D. Anthony (#0387559)
                                   Philip J. Kaplan (#0389351)
                                   ANTHONY OSTLUND
                                   BAER & LOUWAGIE P.A.
                                   3600 Wells Fargo Center
                                   90 South Seventh Street
                                   Minneapolis, Minnesota 55402
                                   Tel: (612) 349-6969
                                   Fax: (612) 349-6996
                                   Email: banthony@anthonyostlund.com
                                           pkaplan@anthonyostlund.com

                                   and

                                   Jason S. Lewis
                                   (Texas No. 24007551 pro hac vice)
                                   Jason M. Hopkins
                                   (Texas No. 24059969 pro hac vice)
                                   DLA PIPER LLP (US)
                                   1900 N. Pearl St., Ste. 2200
                                   Dallas, Texas 75201
                                   Tel: (214) 743-4500
                                   Fax: (214) 743-4545
                                   Email: jason.lewis@dlapiper.com
                                           jason.hopkins@dlapiper.com

                                   Attorneys for Defendant Shurwest, LLC




Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                          Page 10
      CASE 0:18-cv-03025-JNE-ECW Doc. 187 Filed 03/10/21 Page 11 of 11




                          CERTIFICATE OF CONFERENCE

       Pursuant to Rule 37(a)(1), I certify that on multiple occasions I requested that Mr.

Squitieri provide verifications to Plaintiffs’ interrogatory responses. No verifications have

been received, and this motion is therefore presented to the Court for determination.



                                           /s/ Jason M. Hopkins
                                            Jason M. Hopkins




                             CERTIFICATE OF SERVICE

       I certify that I served the foregoing document on all counsel of record on March 10,

2021 via the Court’s CM/ECF system.



                                           /s/ Jason M. Hopkins
                                            Jason M. Hopkins




Defendant Shurwest, LLC’s Memorandum of Law
in Support of Motion to Compel                                                      Page 11
